 

BLUE SPHERE CORPORATION 8-K [blsp-8k_090617.htm] 

 

Exhibit 10.4

 

Milan, September 4 2017

 

GUARANTEED PLANT OPERATION MANAGEMENT AGREEMENT

 

Between

 

PRONTO VERDE A.G., a Swiss company duly incorporated and existing under the laws
of Switzerland, registered with the Companies Register with identification
number CHE – 101.957.390, with registered office in Aurdorf (UR), Bahnhoffplatz,
3 (hereinafter, “PV”), represented by its legal representative [ ], as chief
executive officer of the company;

 

and

 

FUTURIS PAPIA S.P.A., a company duly incorporated and existing under the laws of
Italy, registered with the Companies Register of Udine with identification
number No. 272982, with registered office in Pavia di Udine (UD), Via Crimea, 57
- Tax Code No. 02593530302 (hereinafter, the “SPV”), represented by its legal
representative [ ], as director of the company duly empowered for the purpose
thereof;

 

(PV and the SPV are also herein referred to individually as a “Party” and
jointly as the “Parties”).

 

WHEREAS:

 

a)PV has a specific know-how in organizing by activating specialized service
providers the full operation (including the supply of oil for the plant’s
operation) and maintenance of plants for the production of electricity from
vegetal and animal oil;



b)the SPV is an Italian limited liability company controlled indirectly by
Bluesphere Corporation (“Bluesphere”), a company specializing in the
waste-to-energy (W2E) industry;



c)the SPV owns an operative plant for the production of electricity from vegetal
oil (hereinafter, the “Plant”), located in Pavia di Udine (UD), Via Crimea, n.
57, in a portion of a leased building identified in the Cadastral Register of
Udine, parcel 23, sheet 42 (the “Site”);



d)the Plant has been built and commissioned prior to 31st of December 2012;



e)the Plant has been built based on the subsidizing policy then existing of a
Feed-in-Tariff (as defined below) valid for 15 (fifteen) years starting from
December 14th, 2011, as provided for under the power purchase agreement in force
(hereinafter the “PPA”);



f)the Plant is capable of producing up to 995 kw/h of electricity and heat,
based on the above Feed-in-Tariff;



g)PV has the appropriate organisational know-how (i) to organize - by
introducing and procuring to the SPV contracts with independent external
suppliers and service providers of recognised standing - the performance of the
services in accordance with Applicable Laws (as defined below) and in compliance
with the industry’s and market’s standards consisting - in general - in all
operational, preventive, corrective, ordinary and extraordinary maintenance of
the Plant, the supply of the vegetal oil and the fuel, necessary for the full
and continued operation of the Plant and (ii) to guarantee the agreed Plant
EBITDA under this Agreement;

 





 

 

h)PV has introduced to the SPV CCEngineering S.r.l., a limited liability company
duly incorporated and existing under the laws of Italy, registered with the
Companies Register of Monza e Brianza, VAT number 06924090969, with registered
office in Meda (MB), Via Indipendenza, n. 76, that, based on its expertise in
operating and servicing plants for the production of electricity from vegetal
oil and on its inspection and technical due diligence of the Plant, has accepted
to perform Services (as defined below) at the terms and conditions of the
agreement attached hereto as ANNEX H;



i)PV has introduced to the SPV ISG Sviluppo SA, a company duly incorporated and
existing under the laws of Switzerland, registered with the Companies’ Register
of Canton Grigioni CHE-101.957.390, with registered office in Via S. Gottardo,
180, Roveredo (GR), Switzerland that has accepted to supply to the SPV the
vegetal oil necessary for the regular functioning of the Plant at the terms and
conditions of the agreement attached hereto as ANNEX I;



j)this Agreement constitute an Exhibit to the Share Purchase Agreement entered
into on June 29, 2017 (as subsequently amended and implemented by the AMENDMENT
AGREEMENT on July 12, 2017) regulating the sale by PV (as seller) of the entire
corporate capital of the SPV (“SALE TRANSACTION”);



k)the consummation of SALE TRANSACTION and the determination of the purchase
price agreed in the share purchase agreement under lett. j) have been made
relying on the execution and punctual performance by PV of this Agreement.
Accordingly, the SALE TRANSACTION would have not been consummated if PV would
have not committed to enter into this Agreement with the SPV and the
determination of the purchase price for the acquisition of the SPV’s capital has
been agreed taking into consideration a component for PV’s remuneration for the
performance of this Agreement;



l)in light of recital k) above, PV declares that its services and obligations
under this Agreement have been duly and satisfactorily remunerated being
included in the agreed purchase price for the SALE TRANSACTION;



m)PV, based on its expertise, agrees to secure the Guaranteed Plant EBITDA, in
accordance with the provisions of this Agreement.

 

Now, therefore, the Parties hereby agree and stipulate as follow.

 

1.Recitals, Annexes and Rules of Construction



1.1.The Recitals and the Annexes to the Agreement constitute an integral,
essential and unseverable part hereof.

 



  2 

 

 

1.2.The following rules of construction shall be applied to this Agreement:



1.2.1.any reference to the masculine also include the feminine, a reference to
the singular includes the plural and vice versa;



1.2.2.the terms “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, where the context so permits;



1.2.3.the terms “herein”, “hereof” and “hereunder” and similar word shall be
construed to refer to this Agreement in its entirety and not to any specific
part thereof, unless the content otherwise requires;



1.2.4.unless otherwise stated in the context, any reference to a particular
recital, part, article, section, paragraph or Annex is to be deemed to refer to
such recital, part, article, paragraph, section or Annex to this Agreement;



1.2.5.unless otherwise stated in the context, any reference to a contract or a
document or a requirement or a law is to be considered a reference to it as it
is from time to time amended, supplemented or modified;



1.2.6.any reference contained in this Agreement to a “day” or number of “days”
(without the explicit qualification of Business Day) will be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be, or may be, taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action or notice will be deferred
until the next Business Day. Without prejudice to the foregoing, Article 2963 of
the ICC will apply to all computation of terms under this Agreement;



1.2.7.the language of this Agreement will, in all cases, be construed as a
whole, according to its fair meaning and without implying a presumption that the
terms hereof should be construed against one Party, as opposed to the others, by
reason of the rule of construction that a document is to be construed against
the Party that has prepared the same, it being understood and acknowledged that
representatives and advisors of each Party have participated in the negotiation
and preparation of this Agreement.



2.Definitions

 

For purpose of this Agreement, the following terms, set alphabetically, have the
meanings set forth below:



2.1.AEEG: means the Authority for the Electricity, Gas and Water System
(Autorità per l’Energia elettrica, il Gas ed il Sistema idrico);



2.2.Agreement: means this Guaranteed Plant Operation Management Agreement,
including all its Annexes, exhibits, schedules, amendments, modifications,
renewals and extensions thereto;



2.3.Annual EBITDA Review Process: means the review process performed at the end
of each calendar year for the determination of the annual Plant EBITDA as set
forth in Section 6;

 



  3 

 

 

2.4.Applicable Laws: means the DIAs, the Regulatory Requirements, all Italian
and/or European law, including European, national, regional and municipal laws,
regulations, decrees (including Ministerial Decree), judgments, decisions,
orders, instructions, directives, ordinances (including those concerning
environmental, town planning, building, archaeological and landscape matters)
and rules, if any, issued by any Authority that may be from time to time
applicable; as well as any technical, or any binding decision, prescription,
direction and/or requirement of any Authority (including, without limitation,
the Grid Code, the resolutions published by the AEEG and the rules issued by the
GSE) that may be relevant to the management of the Plant and/or the performance
of the obligations of the Parties, as are applicable from time to time during
the term of this Agreement;



2.5.Authority: means any European, national, regional, municipal or other local,
judicial, legislative, governmental or administrative authority, having
competence under the Applicable Laws, including without limitation, any office,
agency, division, department, court or other entity thereof having jurisdiction
over the Plant and/or the Parties to this Agreement, including without
limitation, the local authorities, the Municipality of Pavia di Udine, the GSE,
the AEEG and the grid operator;



2.6.Business Day: means a day (other than Saturday or Sunday) on which banks are
open for general business in Milan;



2.7.Decree 81/2008: means legislative decree no. 81 of 9 April 2008, as amended
and integrated from time to time;



2.8.DUVRI: means the “Documento Unico di Valutazione dei Rischi Interferenti”
regulated by Decree 81/2008;



2.9.EBITDA: is the accounting-based term meaning - in general terms - earnings
before interest, tax, depreciation, and amortization to be calculated on the
Plant’s operation results, using generally accepted accounting principles and as
specified and detailed in ANNEX 2.9;



2.10.Environment: means any all or any of the following media (alone or in
combination): air (including the air within buildings and the air within other
natural or man-made structures whether above or below the ground); water
(including water under or within land or in drains or sewers); soil and land and
any ecological systems and living organisms supported by these media, including
man and his property;



2.11.Environmental Code: means Legislative Decree no. 152 of April 3rd, 2006, as
amended from time to time;



2.12.Execution Date: means the date of execution of this Agreement by both
Parties trough exchange of correspondence;

 



  4 

 

 

2.13.Expiration Date of the PPA: means December 13, 2026;



2.14.External Service Providers or ESP: means any external Service provider
and/or supplier having an adequate technical know-how, commercial reputation and
financial soundness from time to time proposed by PV and accepted by the SPV –
such acceptance which cannot be unreasonably withhold - to perform the Services,
including but not limited to CC Engineering S.r.l. and ISG Sviluppo SA;



2.15.Event of Force Majeure: has the meaning given to it in Section 13;



2.16.Feed in Tariff: means the 0.28 €/KWh full comprehensive feed-in tariff
(tariffa onnicomprensiva) granted to the Plant under the Ministerial Decree;



2.17.Grid Code: means the code for transmission, dispatching, developing and
security of the grid (Codice di trasmissione, dispacciamento, sviluppo e
sicurezza della rete) issued by Terna S.p.A. in accordance with the Decree of
the President of the Council of Ministries dated 11 May 2004, as amended from
time to time;



2.18.GSE: means Gestore dei Servizi Energetici GSE S.p.A.;



2.19.Guaranteed Plant EBITDA: means the Plant EBITDA which PV guarantees to the
SPV for the duration of the Agreement, as set forth in ANNEX 2.19;



2.20.Hazardous Substances: means, collectively, any chemical, substance or
material that is or becomes regulated, governed, listed or controlled pursuant
to the Applicable Laws, including the Environmental Code, as a toxic substance,
hazardous substance, hazardous material, dangerous or hazardous waste, or any
similar classification as to which liability is imposed on the basis of
potential impact to safety, health or the Environment;



2.21.ICC: means the Italian Civil Code;



2.22.Ministerial Decree: means the ministerial decree issued by the Ministry for
the Economic Development in agreement with the Ministry for the Environment, the
Territory and the Sea on 18 December 2008 entitled “Incentivazione della
produzione di energia elettrica da fonti rinnovabili” pursuant to article 2
paragraph 150 of Law no. 244 of December 24th, 2007, as amended and supplemented
and presently in force;



2.23.Plant: means the plant for the electricity production from vegetal oil
located in the Municipality of Pavia di Udine (UD), owned by the SPV;



2.24.Regulatory Requirements: means all regulatory provisions, instructions,
permits and licenses pertaining to the operation and maintenance of the Plant,
as may be applicable from time to time, concerning, without limitation, (i)
treatment of sewage, (ii) emissions, discharges or releases into the
Environment; (iii) the pollution or protection from, or compensation of damage
or harm to, the Environment; (iv) noise pollution; (v) occupational or public
health and safety; (vi) the use, treatment, storage, disposal, transportation or
handling of Hazardous Substances; and (vii) vegetal oil stock requirements under
the power purchase agreement;

 



  5 

 

 

2.25.Security System: means any security system existing at the Plant and Site,
such as the security fence and the video surveillance system of the Plant and
the Site;



2.26.Services: means the “all-inclusive” services for the operation and
maintenance of the Plant which include without limitation (i) all the activities
necessary for the support, management and operation of the Plant, (ii) the
supply of Vegetal Oil and diesel fuel, (ii) the supply, installation, operation
and maintenance of Security System, (iii) all the activities necessary for the
Plant’s continuous monitoring, (iv) all the repairing activities necessary to
maintain the Plant in continuous and full operational capacity, (v) all
operational, preventive and corrective maintenance services in order to properly
operate and maintain the Plant in accordance with Applicable Laws, Technical
Specifications, as detailed in the Periodic Maintenance Program, attached hereto
as ANNEX 2.26 and (vi) the supply of any consumables and spare parts as well as
the life cycle equipment replacement, all the above activities and services as
specified in ANNEX 2.26.1;



2.27.Site: means the specific area where the Plant is located, including the
interconnection infrastructure area and the tank, as better identified in
recital c) above;



2.28.Technical Specifications: means any technical and commercial documents,
including the equipment technical specifications, the equipment hand books and
drawings, related to the Plant;



2.29.Term: has the meaning given to it in Section 7;



2.30.Vegetal Oil: means the vegetal oil having the characteristics indicated in
ANNEX 2.30.



3.Scope of the Agreement

 

3.1.Pursuant to the terms and conditions of this Agreement, the SPV entrusts to
PV, who accepts, the organization and the overall liability of the performance
of the Services with the specific aim to ensure achievement of the Guaranteed
Plant EBITDA by enabling the SPV to enter into agreements with External Service
Providers.



3.2.PV, with reference to the performance of the Services by the External
Service Providers, hereby expressly assumes the commitment and liability to
achieve the Guaranteed Plant EBITDA pursuant to the terms and conditions of this
Agreement.



3.3.PV shall cause the External Service Providers to perform the Services using
their own organisational structure and any other means necessary at their own
risk, properly and diligently and according to industry’s and market’s
standards, in timely and diligent compliance with the terms and conditions of
this Agreement.

 



  6 

 

 

3.4.In particular and without limitations, PV shall ensure that the External
Service Providers performing the Services, comply with the following:



3.4.1.the exact, regular and continuous operation of all of the components of
the Plant and the Plant itself, in accordance with the Technical Specifications,
Applicable Laws and Regulatory Requirements so as to achieve the Guaranteed
Plant EBITDA;



3.4.2.the direct monitoring of the working conditions of the Plant in order to
maintain the Plant in an adequate state of preservation for the production and
release of electricity into the electrical distribution grid;



3.4.3.the optimisation and maximisation of the Plant’s energy production;



3.4.4.the regular functioning of the Plant security and protection system (by
guaranteeing the functioning of the remote-control systems and the security
systems located on Site);



3.4.5.the ordinary maintenance of the Site, also by transporting any waste
produced to authorised disposal sites;



3.4.6.the supply of the Vegetal Oil in the quality and quantity required to
properly operate the Plant, in accordance with any Applicable Laws and
Regulatory Requirements;



3.4.7.the transfer of equipment, materials and spare parts from the PV’s and/or
the External Service Provider’s spare parts warehouse (or anywhere) to the Site
and vice versa, as well as the supply of any tools and materials for the correct
performance of the Services, including water and electricity;



3.4.8.the transport for all for the required personnel and staff including,
without limitation, auxiliary resources;

 

provided that and remaining expressly understood that the Services shall
include, without limitation, the activities expressly listed under ANNEX 2.26.1.
and ANNEX 2.26. of this Agreement.

 

3.5.PV confirms and represents that it has performed a full technical due
diligence of the Plant and it hereby confirms that the Plant is in full
compliance with the Applicable Laws and it is able to achieve the Guaranteed
Plant EBITDA.

 

4.External Service Providers remunerations



4.1.The Parties agree and covenant that the agreements to be entered into with
the External Service Providers for the performance of the Services shall provide
the following:



4.1.1.The price of the supply of Vegetal Oil (the “Vegetal Oil Remuneration”)
shall be invoiced by the relevant External Service Provider upon delivery of
each Vegetal Oil delivery and paid as follows:



a)at sight for an amount equal to Vegetal Oil Remuneration minus 100,00 €/ton
for each ton delivered from time to time;

 



  7 

 

 

b)the balance due, upon payment by PV of an amount equal to the balance due on
the Escrow Account (as defined in under Section 8.2).



4.1.2.The remuneration for the performance of the Services other than Services
indicated under Section 4.1.1. shall be invoiced on monthly basis, within the
5th (fifth) day of the following month and paid at sight.



4.2The payments under Section 4.1. (the “Overall Remuneration”) shall be the
sole payments due to the External Service Providers for all their costs,
expenses, risks and Services to be performed and they will not be entitled to
any additional payment whatsoever. The Parties agree and accept that the Overall
Remuneration is an all-inclusive price for any and all duties and obligations of
the External Service Providers for the Services; as such, the Overall
Remuneration shall be considered “all-inclusive”. By way of example, but without
limitation, the following charges and costs shall be considered included in the
Overall Remuneration:



a)supply and use of: (i) Vegetal Oil and diesel fuel and (ii) machinery and
equipment necessary for the performance of the Services, including consumables,
maintenance charges and any transportation charges;



b)services of specialised and regular personnel required to operate the plant on
a daily basis, also on secondment, including any contributions, social security,
trade union and insurance costs;



c)adoption of any precautionary measures to prevent accidents, in accordance
with Italian laws applicable to the provision of the Services;



d)any other charges whether or not specifically mentioned as necessary to
perform the Services;



e)the purchase and prompt replacement of non-functioning components of the Plant
with new parts;



f)the disposal of any parts removed from the Plant following a replacement or
repair in accordance with the agreement entered into with the relevant External
Service Providers;



g)the insurance policies incumbent upon the relevant External Service Providers
and the costs for safety compliance under law article 26, paragraph 5, of Decree
81/2008;



h)energy consumption at the Site, any services and utilities generally directly
or indirectly needed to perform the Services. For clarity sake, the Parties
agree that utilities for the operation of the Plant shall be made available at
costs and liability of the SPV, with the exclusion of any electricity
auto-consumption necessary for the Plant operation.

 



  8 

 

 

4.3.The provisions of Articles 1660, 1661 and 1664 of the ICC shall not be
applicable to the agreements regarding the performance of the Services, as far
as permitted by the Applicable Law.



4.4.The External Service Providers shall be entitled to suspend performance of
their obligations under the relevant contract pursuant to Section 1460 of the
ICC should the SPV fails to comply with its obligations. For the first breach
during a year, the suspension will be triggered after 30 days of non-cured
breach from the maturity date and upon previously sending to the SPV of a
written suspension notice (except that for this provision will be applicable
only after the first six months of validity of each relevant agreement); for any
following breach occurring during the same year the suspension will be triggered
immediately and without any notice. The suspension will remain in place unless
and until satisfactory fulfilment of relevant obligation by the SPV. The
External Service Providers action shall be without prejudice to their
entitlement to late payment interest pursuant to Applicable Laws and/ or to
termination under applicable contract provisions.



4.5.Without prejudice to any other right of set-off the SPV may have, the SPV
may withhold from any payment due to any External Service Provider any amount as
the SPV deems necessary in the following circumstances:



a)if a dispute exists as to the accuracy or completeness of any request for
payment of the External Service Providers;



b)failure by PV to provide security or insurance certificates in compliance with
this Agreement;



c)any overpayments by the SPV in a previous payment;



d)termination of the relevant External Service Provider agreements due to
External Service Provider default; and/or



e)any other reason provided for by the relevant External Service Provider
agreement and/or as provided for under Applicable Laws entitling the SPV to
withhold payment.



4.6.The SPV is entitled to deduct and set aside from the payment of the invoices
issued concerning the Vegetal Oil Remuneration during the first three-months
following the execution of the agreement an amount equal to the VAT accrued on
each invoice issued up to the maximum amount of Euro 40,000.00 (forty
thousand/00) (the “Start-Up Amount”). The SPV shall pay the aggregate Start-Up
Amount to the relevant External Service Provider/PV in one payment 100 (one
hundred) days after the execution of the relevant agreement.

 



  9 

 

 

5.PV’s Obligations



5.1.PV warrants that the Plant shall meet the Guaranteed Plant EBITDA, and PV
guarantees that the External Service Providers shall have no right to claim for
additional charges and remuneration exceeding the Overall Remuneration. If the
Guaranteed Plant EBITDA is not reached, PV undertakes to pay to the SPV within
10 (ten) Business Day an amount equal to the missing Guaranteed Plant EBITDA and
any further damages directly and/or indirectly suffered by the SPV.



5.2.PV warrants and undertakes to cause the Plant to be operated in accordance
with the best practices, in a prudent manner, in full compliance with the
Technical Specifications and the Applicable Laws.



5.3.The representatives of the SPV shall, on every visit to the Site, comply
with the safety regulations and notify PV and the relevant External Service
Provider by e-mail of their intention to visit the Site with at least 24 hours
prior notice.



5.4.During the term of the Agreement, PV will provide and cause to be provided
to the SPV with all data and materials of the Plant, including without
limitation, login credential and data necessary to access the HMI system of the
Plant.



5.5.In addition, and subject to Section 5.3 above, the SPV, through its
representatives and advisors, shall be entitled to perform the supervision of
the Plant from time to time at SPV’s sole discretion with at least 24 hours
prior notice, provided that such supervisory activity shall not delay or
obstruct the regular operation of the Plant.



5.6.PV agrees to comply, and shall cause each person admitted by PV and/or by
the External Service Providers on the Site, to comply with Applicable Laws in
matters of health and safety in connection with the performance of the
Agreement, including provisions of Decree 81/2008 (as amended and supplemented).



5.7.PV agrees and undertakes to, and cause the External Service Providers to,
(i) comply with all legal, tax, employment and social security provisions with
respect to the Services, (ii) have the employees assigned to the contracted
activities, properly contracted and enrolled in social security, (iii) be
current in payment of the corresponding salaries, (iv) pay indemnifications and
benefits and (v) be current in satisfaction of their social security obligations
as well as any kind of monetary compensation arising from the existing
employment relationship.



5.8.Without prejudice to other provisions set forth in this Agreement, PV
undertakes to assist and cause the External Service Providers to assist the SPV
in its relations with the Authorities and other competent public or private
authorities, providing the necessary support and information concerning the
Plant, provided that all costs, risks and liabilities concerning the relations
with the Authorities shall be exclusively borne by the SPV.

 



  10 

 

 

5.9.PV shall perform and cause the External Service Providers to perform the
Services ensuring the safety and health of the workers at the worksites. In
particular, PV shall adopt maintain and supervise and cause the External Service
Providers to adopt, maintain and supervise the application of adequate
procedures and measures required to ensure the health and safety of all the
persons present on the Site (including its employees and those of its
subcontractors) and to implement the provisions of, but not limited to, the
Decree 81/2008. In particular, PV declares and undertakes to cause the External
Service Providers to declare to have full knowledge of the health and safety
plan (DUVRI) attached as ANNEX 4.2.G, and undertakes to comply and cause the
External Service Providers to comply with its provisions, where applicable, and
to integrate the health and safety measures provided under such DUVRI where
required, from time to time, on the basis of the specific activities to be
performed at Site.



5.10.PV shall cause the External Service Providers to perform the planned
ordinary and corrective maintenance under this Agreement as detailed under ANNEX
2.26 to the same, giving advance notice to the SPV. PV, within a maximum period
of 7 (seven) Business Days from the completion of any corrective maintenance
intervention, shall cause the External Service Providers to provide the SPV with
the relevant service report, including:



5.10.1.date and time of the maintenance (or the incident in case of corrective
maintenance);



5.10.2.description of the intervention (including list of equipment repaired
and/or replaced, mentioning among others the serial numbers);



5.10.3.date and time of repair and, if necessary, of service reboot.



5.11.Every month starting from the Execution Date, and within 7 (seven) days
from the last calendar day of each month, PV shall prepare and deliver to the
SPV a monthly report (the “Monthly Operation Report” or “MOP”) containing a
summary of the activities performed during the previous month which shall
include at least the following information:



5.11.1.overall Plant performance (including but not limited to Monthly
Guaranteed Plant EBITDA);



5.11.2.an analysis of Plant output and performances including comparisons with
previous periods and corresponding period of the preceding years of operation;



5.11.3.Plant and monitoring system shut down periods and related reasons;



5.11.4.a summary of inspections, repairs, maintenance and replacement of parts
for the Plant overall;



5.11.5.operation and maintenance activities performed at the Plant;



5.11.6.servicing performed (detection and management of any power losses);

 



  11 

 

 

5.11.7.any failures in the measurement systems;



5.11.8.spare parts utilised;



5.11.9.claims solved and claims made;



5.11.10.comments and recommendations for the Plant operation.



5.12.The MOP shall also contain the schedule of maintenance servicing, including
any Plant shut down planned for maintenance activities, to be performed in the
subsequent month period. The schedule of the maintenance shutdown as indicated
under ANNEX 2.26 cannot be modified without the prior written consent of the
SPV. PV acknowledges and shall cause the External Service Providers to
acknowledge that any maintenance shutdown must be preferably performed keeping
to a minimum any decrease in the production of electricity.



5.13.At the end of each calendar year, PV shall submit to the SPV an annual
report as soon as available, and in any event within January 30th of each year
(the “Yearly Operation Report” or “YOR”). The YOR shall contain a brief summary
of the Services performed during the relevant year, the Plant yearly operational
data and a section including recommendations for improvements or upgrades to the
Plant including a cost-benefit analysis.



5.14.Upon occurrence of environmental and/or health and safety related
incidents, PV shall deliver to the SPV, or cause the relevant External Service
Provider to deliver, a specific report within 3 (three) Business Days following
the date when the event occurred. The report shall include details on any
consequences to the Plant, to the environment, to any person or, in general, to
any third parties.



5.15.PV and the External Service Providers shall be jointly responsible for all
injuries and damage to individuals or property that may occur as a result of
their fault or negligence or that of any of their subcontractors, as the case
may be, in connection with the performance of the Services.



5.16.PV represents and warrants that the External Service Providers are
professionally and technically qualified for the performance of the Services.



5.17.During the term of this Agreement, PV shall cause the External Service
Providers to perform the Services with sufficient and qualified manpower to
ensure the proper and on-going operation of the Plant as per the terms and
conditions of this Agreement.



5.18.PV, starting from the Execution Date, shall prepare and deliver to the SPV
a weekly report specifying the quantity and quality of Vegetal Oil supplied.



5.19.To dispel any doubt, PV and the External Service Providers shall bear the
sole and complete responsibility for full compliance with any and all Applicable
Laws and Regulatory Requirements pertaining to the provision of the Services. PV
shall promptly inform the SPV of the coming into force of new Applicable Laws
triggering the necessity to perform any specific modification, works and/or
request any further authorization in order to continue the operation of the
Plant. In the event that the performance of works or addition to the Plant is
required, PV shall submit to the SPV at least two offers from reputable
companies. The SPV shall promptly cause the performance of the works at its own
costs and expenses in order to enable PV and the External Service Providers to
continue the regular operation of the Plant.

 



  12 

 

 

6.EBITDA Review Process



6.1.Quarterly EBITDA review



6.1.1.The SPV, no later than 3 (three) days following the end of each calendar
quarter, shall deliver to PV the Plant’s financial situation of the preceding
quarter, and a report showing the calculation of the Plant EBITDA and the
Overall Remuneration during the relevant quarter, made according to ANNEX 2.9
(hereinafter, the “Quarterly EBITDA Report”). PV shall review the Quarterly
EBITDA Report and request to the SPV – within 3 (three) days from receipt of the
Quarterly EBITDA Report – the rectification of the calculation made exclusively
for any evident miscalculation it believes existent in it.



6.1.2.If the Quarterly Plant EBITDA indicated in the Quarterly EBITDA Report (as
eventually modified pursuant to PV’s rectification request), is lower than the
Quarterly Guaranteed Plant EBITDA specified in ANNEX 2.19, PV shall, within 10
(ten) days from the day of receipt of the Quarterly EBITDA Report, pay to the
SPV a sum equal to the missing amount of Quarterly Guaranteed Plant EBITDA.



6.1.3.Failing PV to perform the above payment as indicated in the prescribed
term, the SPV is entitled to request and obtain the payment of the missing
amount of the Quarterly Guaranteed Plant EBITDA from the Escrow Account.



6.1.4.Should the SPV utilize the funds deposited in the Escrow Account to cover
the missing Quarterly Guaranteed Plant EBITDA, PV shall be obliged to pay into
the Escrow Account within 15 (fifteen) days from the use of the Escrow Account
funds, an amount equal to the amount paid to the SPV from the Escrow Account.



6.2.Yearly EBITDA review



6.2.1.The achievement of the Guaranteed Plant EBITDA specified in ANNEX 2.19.
shall be subject to the annual review process specified in the following
paragraphs of this Section 6.2.

 



  13 

 

 

 

6.2.2.The SPV, no later than 90 (ninety) Business Days following the end of each
calendar year, shall deliver to PV the Plant’s financial statements of the
preceding year, audited by an auditor appointed by the SPV, and a report showing
the calculation of the Plant EBITDA and the Overall Remuneration, made according
to ANNEX 2.9 (hereinafter, the “Yearly EBITDA Report”). PV shall review the
EBITDA Report prepared by the SPV, and shall have the right to contest, if it is
the case, the results presented in the Yearly EBITDA Report according to the
procedure indicated in the following paragraphs of this Section.



6.2.3.PV shall review the results of operation of the Plant as presented in the
Yearly EBITDA Report and no later than 15 (fifteen) days from receipt of the
Yearly EBITDA Report, PV shall:



i.either approve the Yearly EBITDA Report, or



ii.send to the SPV a written report and explanations detailing the amounts to be
excluded from, or added to the Plant EBITDA, if any (hereinafter the “PV
Report”).



6.2.4.In the event that no communication is received from PV by the SPV within
the above deadline, the Yearly EBITDA Report shall be considered approved and
the Plant EBITDA calculation contained therein shall be binding for the Parties.



6.2.5.In the event that the SPV does not agree with the conclusion of the PV
Report sent pursuant Section 6.2.3 letter (ii), the Parties shall meet within 10
(ten) days from the receipt by the SPV of the PV Report. If the Parties are
unable to agree on the amount of the Plant EBITDA and the expenses to be
included or excluded thereof within 7 (seven) days from the first meeting, an
independent and certified public accountant not having any relationship with the
Parties but chosen by the same amongst the first four accounting firms (or,
failing by the Parties to reach an agreement, by the President of the “Ordine
dei Commercialisti” of Milan) shall be appointed pursuant to Section 1349 of the
ICC as a ruler, taking a decision on the basis of its equitable determination
(“equo apprezzamento”) being excluded the possibility to decide on mere
discretion (“mero arbitrio”) (hereinafter, the “Ruler”) to quantify the amount
of the Plant EBITDA, based on the guidelines specified under this Agreement. The
Ruler’s decision shall be in writing and in English language and it shall be
communicated to each Party within 15 (fifteen) Business Days following his
nomination. The Ruler’s decision shall be final and binding on the Parties. The
Parties shall bear the costs of the Ruler on a 50/50 basis, unless otherwise
stated by the Ruler.

 



 14

 

 



6.2.6.In the event that the Plant EBITDA indicated in the Yearly EBITDA Report
and agreed between the Parties, or as quantified by the Ruler, is:



(i)lower than the Guaranteed Plant EBITDA specified in ANNEX 2.19, and such
discrepancy is due and attributable to the PV failure to comply with the
obligations assumed under this Agreement, PV shall, within 60 (sixty) days
following the date of the final quantification of the Plant EBITDA, pay to the
SPV a sum equal to the missing amount of Guaranteed Plant EBITDA;



(ii)higher than the Guaranteed Plant EBITDA specified in ANNEX 2.19 (the “Yearly
Positive Difference”), the SPV shall, within 60 (sixty) days following the date
of final quantification of the Plant EBITDA, pay to PV a sum equal to 90%
(ninety per cent) of the Yearly Positive Difference.

 

6.3.For clarity sake, payments of all operational costs, including all those
detailed in Section 4.1 above are included in the Overall Remuneration, with the
only exception of costs of the insurance policies, including those covering
theft, machinery breakdown and business interruption, that on the overall can
not be higher than Euro 20,000.00 and shall be deducted from the Plant
Guaranteed EBITDA.

 

7.Term - Right of withdrawal and termination



7.1.This Agreement shall come into effect on the Execution Date and, unless
otherwise provided for in this Agreement, it shall expire at the Expiration Date
of the Power Purchase Agreement (hereinafter, the “Term”).



7.2.The SPV may withdraw at any time, and at its sole discretion, from this
Agreement by sending a written notice to PV, at least 6 (six) months in advance.
The Parties agree that a withdrawal clause be inserted also in the agreements
entered into with the External Service Providers.



7.3.In the event the SPV exercise the withdrawal from this Agreement pursuant to
Section 7.2, it shall have the right to withdraw from the agreements with the
External Service Providers with the same advance notice. Should the SPV
terminate this Agreement because of fault of PV pursuant to Section 7.10, the
SPV shall have the right to immediately withdraw from the agreement with the
External Service Providers.



7.4.The agreements with the External Service Providers shall provide that - in
the event of exercise of the withdrawal right - the relevant External Service
Provider shall be entitled to (i) payment of the amounts of the outstanding
invoices as well as the value of the activities performed in compliance with the
relevant agreement prior to withdrawal and not yet included in the invoices;
(ii) all demobilization and financial costs incurred and/or to be incurred for
the performance of the Services – if any - until such a date.

 



 15

 

 

7.5.Without prejudice to the SPV’s right to withdraw at any time and at its
discretion under Section 7.2 above, each Party is entitled to withdraw from this
Agreement in the event:



7.5.1.the other Party (i) becomes insolvent or generally not able to pay its
debts as they become due, or (ii) admits in writing its inability to pay its
debts generally or makes a general assignment for the benefit of its creditors;
or



7.5.2.the other Party files a request for a moratorium or an out-of-court
settlement with creditors, or files a request to commence - with respect to
itself - a voluntary bankruptcy or analogous insolvency case or proceeding, or
if the defaulting Party is subject of seizure or intervention, or if its shares
or interests are expropriated, or if any other similar action or proceeding,
whether judicial or private, is commenced with analogous effects, or another
circumstance occurs that reveals that the other Party is or is likely to become
insolvent; or



7.5.3.an encumbrancer takes possession of a substantial part of the other
Party’s assets, or any writ of execution, warrant of attachment or similar
process is issued, levied or enforced against a substantial part of the other
Party’s assets;



7.5.4.the performance of this Agreement by any Party is prevented for more than
120 (one hundred twenty) consecutive Calendar Days due to the occurrence of a
Force Majeure event falling within the coverage of the Insurance.



7.6.A clause having the same meaning of Section 7.5 above shall be inserted in
the agreements with the External Service Providers.



7.7.In case of withdrawal under Section 7.2 or 7.5 above:



7.7.1.the SPV will pay the amounts of the outstanding invoices as well as the
value of the activities performed in compliance with the relevant agreements
with the External Service Providers prior to withdrawal and not yet included in
the invoices, provided that the relevant Guaranteed Plant EBITDA is reached. In
the event that the relevant Guaranteed Plant EBITDA is not reached, the SPV is
entitled to first request and receive the payment of the missing EBITDA amount
from the Escrow Account; and



7.7.2.none of the parties to the agreement shall have any further right, claim
and/or action against the other party for any costs, expenses, losses and/or
damages suffered as a consequence of the withdrawal, save for those rights,
claims and/or actions already exercised, filed and/or started at the date of
withdrawal except that PV shall remain liable should the Guaranteed Plant EBITDA
not been reached until the termination of the Agreement.

 



 16

 

 

7.8.In addition to any other event specified in this Agreement or at law, the
SPV may terminate this Agreement pursuant to article 1456 of the ICC upon the
occurrence of any of the following events:



7.8.1.more than 30 (thirty) days delay in sending the MOP, if this delay occurs
for at least two consecutive times;



7.8.2.supply or use of Vegetal Oil not compliant with the technical
specification indicated in ANNEX 2.30 or in breach of any Applicable Laws;



7.8.3.the Plant does not reach the Guaranteed Plant EBITDA for reasons
exclusively attributable to PV and/or External Service Providers under this
Agreement and PV does not pay to the SPV a sum equal to the missing amount of
the Guaranteed Plant EBITDA or in the event of breach of the payment obligation
under Section 5.1;



7.8.4.the Guaranteed Plant EBITDA for 2 (two) consecutive years is not reached,
by more than 10% of the Guaranteed Plant EBITDA per each respective year, even
though PV has paid to the SPV a sum equal to the missing Guaranteed Plant
EBITDA.

 

7.9.PV shall cause to insert a clause in the agreements with the External
Service Providers granting to the SPV, in addition to any other event specified
in said agreement or at law, the right to terminate the agreement pursuant to
article 1456 of the ICC upon the occurrence of any of the following events:



7.9.1.breach of any of the health and safety obligations and duties;



7.9.2.supply or use of Vegetal Oil not compliant with the technical
specification indicated in ANNEX 2.30 or in breach of any Applicable Laws;



7.9.3.the relevant External Service Provider voluntary interrupts the
performance of the Services (or a substantial portion thereof) for a period of
more than 15 (fifteen) consecutive days or 30 (thirty) days in any operational
year;



7.9.4.sub-contracting in breach of any applicable provisions under the
agreement.

 

7.10.In the event of termination of this Agreement for a breach of PV, the SPV
shall be entitled to:



7.10.1.recover from PV any losses and damages incurred by the SPV and any extra
costs of completing the Services (including the costs of engaging replacement
contractors and suppliers, and all the additional amounts payable to them); and



7.10.2.without prejudice to compensation of any further damages, a penalty for
the termination in an amount of Euro 100,000.00 which can be cashed-in from the
Escrow Account. PV hereby acknowledges and confirms that it considers the amount
of such penalty fair and reasonable and, for such purposes, PV waives all claims
and/or actions which it may have for the reduction of such penalty; and

 



 17

 

 

7.10.3.exercise any other remedy provided for under the Agreement and Applicable
Laws and take legal action against PV for compensation of any damages suffered.



7.10.4.transfer to the SPV all guarantee certificates related to the SPV and/or
the components of the Plant and



7.10.5.deliver to the SPV all the spare parts of the Plant equipment and
machinery paid by the SPV.



7.11.PV shall cause to insert a clause in the agreements with the External
Service Providers providing that in the event of termination of the agreement
for a breach of the External Service Providers, the latter shall exclusively be
entitled to the price, if any, for the Services correctly performed in
accordance with the relevant agreement. In this event, the SPV shall be entitled
to:



7.11.1.withhold the amount of any damages and/or loss caused by the External
Service Provider, recovering from it any losses and damages incurred by the SPV
and any extra costs of completing the Services (including the costs of engaging
replacement contractors and suppliers, and all the additional amounts payable to
them); and



7.11.2.without prejudice to compensation of any further damages, a penalty for
the termination in an amount equal to 20% of the remuneration provided under
each agreement entered into with the relevant External Service Provider; and



7.11.3.appoint a third party to perform the Services not provided; and



7.11.4.exercise any other remedy provided for under the relevant agreement and
Applicable Laws and take legal action against the External Service Provider for
compensation of any damages suffered.



7.12.PV shall cause to insert a clause in the agreements with the External
Service Providers providing that, in case of failure of the SPV to pay any
amount due as Vegetal Oil Remuneration in compliance with terms and conditions
of the relevant agreement with the External Service Providers, the latter shall
have the right (i) without prejudice to compensation of any further damages, to
ask and obtain for the payment of a penalty for the termination in an amount not
exceeding 10% of one year remuneration, that the SPV acknowledges and confirms
that it considers fair and reasonable and, for such purposes, waives all claims
and/or actions which it may have for the reduction of such penalty; and (ii) to
exercise any other remedy provided for under the agreement and Applicable Laws
and take legal action against the SPV for compensation of any damages suffered.

 



 18

 

 

7.13.In the event of termination of this Agreement and/or the agreements with
the External Service Providers, for withdrawal by the SPV pursuant to Sections
7.2. and 7.5., PV and/or the relevant External Service Providers, if so
requested by the SPV, shall continue to perform the Services in accordance with
this Agreement and/or the agreements with the External Service Providers until
their effective replacement with another party and in any case for a period not
exceeding 90 (ninety) days from the receipt of the withdrawal notice.



In consideration of the above, the agreement with the External Service Providers
shall contain a clause assuring their maximum cooperation and availability in
order to guarantee the continuous and regular operation of the Plant and to
facilitate the effective and timely hand over of operations to their
successor/s. Without prejudice to the above, should the SPV, during the 90
day-period indicated above request in writing the External Service Provider to
leave the Site, the External Service Provider shall abandon the Site within the
term set out in the SPV’s request (which in any case shall not be less than 5
(five) Business Days) and provide the SPV with all information, data and
documentation pertaining to the operation, maintenance, and treatment of the
Plant which might be in its possession as a consequence of the provision of the
Services under this Agreement, including - without limitation - any information
and data regarding (i) suppliers of Vegetal Oil and other equipment and
consumables, (ii) supplier of machinery and spare parts, (iii) engine
technicians as well as providing the SPV with a copy of all agreements related
to the Plant and its operation.

 

8.Guarantees



8.1.Each Party hereby irrevocably undertakes and guarantees to fulfill all its
obligations under this Agreement, as from time to time amended, restated,
supplemented or otherwise modified by common agreement by the Parties,
regardless of the existence of any other security, guarantee or surety given for
fulfillment of said obligations.



8.2.As security for all the obligations under this Agreement and for the
performance of the agreements for the supply of Vegetal Oil by External Service
Providers, the SPV and PV shall execute at the Effective Date the Escrow
Agreement substantially in the form attached hereto under ANNEX 8.2 and PV shall
constitute and maintain the Escrow Amount deposited in the Escrow Account in
compliance with the terms and conditions provided for in ANNEX 8.2 attached
hereto.

 



 19

 

 

9.Damage to Property and Injury to Persons



9.1.Damage to the Plant. Without prejudice to any other Sections of this
Agreement, PV shall be jointly and severally liable with the External Service
Providers vis-à-vis the SPV for all losses, expenses and damages to the Plant
arising out, among others, the following reasons:



(i)defective material or workmanship of in providing the Services; or



(ii)breach of one or more obligations under this Agreement; or



(iii)any fault, negligence or other acts of External Service Providers or
respective employees and agents.



9.2.Third Party Claims. PV shall indemnify (and keep harmless) the SPV against
all third-party claims in respect of any loss of or damage to physical property,
death or personal injury whenever occurring to the extent caused by any act or
omissions of the PV and/or External Service Providers or their respective
employees and agents.



9.3.Accidents. PV shall be shall be jointly and severally liable with External
Service Providers for and shall indemnify the SPV against all losses, expenses
or claims arising in connection with the death of or injury to any person
employed by External Service Providers and/or PV, unless caused by any acts or
defaults of the SPV or other contractors engaged by the SPV or by their
respective employees or agents.

 

10.Indemnification



10.1.PV (the “Indemnitor”) agrees to indemnify and hold harmless the SPV,
Bluesphere and their affiliates and respective partners, members, officers,
directors, managers, employees, agents and representatives (collectively, the
“Indemnified Parties”), from and against any loss or expense by reason of
physical damage to property or bodily injury, including death, any action, cost,
damage, disbursement, expense, liability, loss, deficiency, obligation,
including but not limited to, interest or other carrying costs, penalties,
reasonable legal, accounting and other professional fees and expenses incurred
in the investigation, collection, prosecution and defense of claims, that may be
imposed on or otherwise incurred or suffered by the Indemnified Parties,
excluding any special, incidental, consequential or punitive damages, except to
the extent such damages are recovered by third parties in connection with third
party claims that are indemnified under this Agreement (“Losses”).



Indemnification for Losses in accordance with this Section 10.1 shall be limited
to a maximum amount of 2,000,000.00 Euro per event, with the exception of Losses
incurred due to bodily injury, death and with the exception of Losses resulting
from malicious and/or willful actions with respect to which no limitation shall
apply.

 



 20

 

 

10.2.An Indemnified Party shall promptly notify the Indemnitor of any event or
occurrence that may give rise to Losses for which such Indemnified Party (a
“Claimant”) may seek recovery from the Indemnitor pursuant to this ‎Section 10;
provided that, if such event or occurrence is a claim or proceeding by a third
party (a “Third Party Claim”), a Claimant shall give such notice thereof in
writing as soon as practicable, but in no event later than 20 (twenty) Business
Days following the receipt of notice of the commencement of any action or
proceeding. Each such notice shall describe in reasonable detail the basis of
the claim for indemnification and, to the extent received, deliver copies of all
related notices and documents (including court filings) concerning such claim.
The failure to give notice as required by this Section 10 in respect of a Third
Party Claim in a timely fashion shall not result in a waiver of any right
hereunder except to the extent that the ability of the Indemnitor to defend
against such Third Party Claim is actually prejudiced by the failure of the
Claimant to give notice in a timely fashion as required by this Section 10.2.

 

11.Insurance



11.1.Without limiting the PV’s obligations, responsibilities and liabilities
under this Agreement, from the date of this Agreement until all potential
statute of limitation have expired with respect to any PV’s liabilities under
this Agreement, PV shall cause the External Service Providers, at their own
exclusive cost, provide and maintain in full force the following insurances
policies to be executed with leading insurance companies with rating not lower
than A- S&P, with the limits and coverage provision not less than the limits and
coverage provisions set forth below (the “ESP Insurances”):



-Third Party Liability: Euro 2,500,000.00 each and every loss;



-Worker’s Compensation: Euro 2,500,000.00 each person.



11.2.The ESP Insurances shall not reduce or otherwise affect the PV’s liability
hereunder, provided that any payment by above insurance shall be in lieu of any
payment due by PV under this Agreement.



11.3.If the ESP fails to execute and/or maintain in effect any ESP Insurances,
the SPV shall be entitled to obtain and maintain in force any of such
insurances, provided however that any costs and expenses associated with such
insurances shall be promptly reimbursed by PV at SPV’s request and may be
deducted from or set-off against any payment otherwise due by the SPV under this
Agreement and/or under the agreements with the ESP. The entering and maintaining
in force by the SPV of any of such policies on behalf of the ESP shall not limit
or reduce for any reason the liabilities of PV under this Agreement and shall
not affect or be deemed to be an amendment of any terms hereof.

 



 21

 

 

11.4.All costs, expenses, and charges of the ESP Insurances shall be paid by the
ESP and/or PV. PV shall also ensure, under its responsibility, that the ESP
Insurances are effective and will be maintained in force for the entire duration
of this Agreement.



11.5.PV agrees to deliver copies of the ESP Insurances, of their annual renewal
to the SPV at least 7 (seven) calendar days before the date scheduled for the
beginning of its activities giving evidence the occurred payment.



11.6.Without limiting the PV’s obligations, responsibilities and liabilities
under this Agreement, the SPV shall - at cost sustained by the SPV but borne by
PV up to an overall yearly amount of 20,000.00 Euro – provide and maintain in
full force the “All Risks Property” / “Business Interruption” insurance policy
with a leading insurance company with the limits and coverage provisions
specified in ANNEX 11.6 and with policy conditions substantially the form
attached hereto as ANNEX 11.6. In addition to the “All Risks Property” /
“Business Interruption” insurance policy, the SPV shall, at its own costs,
provide and maintain in full force the third party liability insurance policy
with a leading insurance company and with the limits and coverage provisions
indicated in ANNEX 11.6.1.



11.7.With regard to the “All Risks Property”/”Business Interruption” insurance
policy provided by the SPV, PV undertakes to comply with all the insurance
conditions set out thereof. PV shall manage on behalf of the SPV, if so required
by the SPV, the “All Risks Property”/ “Business Interruption” insurance claims
vis-à-vis the insurance company. If the SPV decides to manage directly the
claims towards the insurance companies, it undertakes to manage them in a timely
and diligent manner keeping PV always informed.

 

12.Confidentiality of Information



12.1.For the duration of this Agreement and until 5 (five) years following its
termination, each Party shall keep all information received from the other Party
and marked confidential (hereinafter, the “Confidential Information”).



12.2.The Confidential Information shall not be divulged without both Parties’
written consent given in advance. The Parties may not use the Confidential
Information for any purpose other than the purposes set out in this Agreement,
except if needed by Bluesphere and/or the SPV and/or their agents and advisors.
This provision will survive the termination of the Agreement or the expiry of
its Term. The Parties shall uphold the confidentiality of, and shall not use
other than for the purposes set out in this Agreement, any Confidential
Information related to the Plant, including documents, data, technical,
business, financial and/or any other written and or oral information regarding
the Plant which was prepared by any of the Parties, except for:



12.2.1when the information becomes part of the public domain (and not as a
result of the breach of this Agreement);

 



 22

 

 

12.2.2when the information was in the one Party’s possession prior to receiving
it from the other Party;



12.2.3when the information was received by a third party which is not, to the
knowledge of the receiving Party, in breach of an obligation of confidentiality,
and is therefore not subject to the limitations of its exposure;



12.2.4when the information is requested by any governmental, regulatory,
judicial or other such body under applicable legislation, regulations or rules.



12.3.Each Party shall take reasonable measures to protect Confidential
Information.



12.4.A Party may divulge the Confidential Information to its consultants,
technical or commercial consultants, accountants, auditors, counsels, investors,
creditors (including the Lender and its advisors), shareholders, prospective
buyers and prospective buyers or investors of the shareholders, bankers and
subsidiaries (hereinafter, the “Consultants”) to the extent it is necessary. A
Party transferring Confidential Information to Consultants must inform them of
its confidential nature and guarantee their commitment to keeping such
information confidential. None of the Parties including their consultants,
representatives, sub-contractors or any of their related parties will use or
disclose any of the Confidential Information obtained from the other Party
during the period of this Agreement for a purpose other than the operation of
the Plant. Such Confidential Information will not be held as confidential if it
were proven to be publicly available prior to it being transferred to the
Consultants.

 

13.Force Majeure



13.1.Failure of a Party to execute, or delay in a Party’s performance of this
Agreement or part thereof, shall not constitute a breach of this Agreement if
caused by an Event of Force Majeure.



13.2.An “Event of Force Majeure” means extraordinary and not foreseeable events
beyond the reasonable control of either Party, which constitutes exceptional and
unforeseeable circumstances, preventing in full or in part the affected Party to
perform its obligations under the Agreement, despite the exercise of diligent
efforts, such Party was unable to prevent, limit or minimize.



13.3.Pursuant to all of the above, the following events, shall constitute an
Event of Force Majeure, so long as such events are the direct cause of failure
to perform or delay in performance:



(i)as can be proven and as stated above (for avoidance of doubt any events which
is not specifically set forth as Force Majeure event cannot be deemed as a Force
Majeure event: acts of God; acts of public enemies;

 



 23

 

 



(ii)orders or restraints of any kind of the government of the Italian Republic
or any of its departments, agencies, political subdivisions or officials, or any
civil, administrative or military authority;



(iii)earthquakes; hurricanes; tornadoes; floods; explosions;



(iv)partial or entire failure of national or local energy transmission utilities
and grids.



13.4.A Party affected by an Event of Force Majeure shall inform the other Party
in writing within 2 (two) days of such occurrence, and in addition shall provide
supporting documentation and evidence regarding the circumstances which
constitute the Event of Force Majeure, specifying why under these circumstances
the implementation, or the timely implementation, of a contractual obligation
was not possible, and proving that such failure or delay were the direct result
of those circumstances.



13.5.The Party affected by an Event of Force Majeure agrees to take all
appropriate measures to mitigate the negative consequences caused by the Event
of Force Majeure on the implementation of the Agreement.

 

14.Representations and warranties of the Parties



14.1.Without prejudice to any other warranty or undertaking provided under any
other provisions of this Agreement, the PV represents and warrants also on
behalf of ESP, among others, the following:



14.1.1.to be in possession of all the insurance policies and the permits
required for the performance of Services;



14.1.2to have an appropriate professional organization, technically qualified
personnel, Vegetal Oil supply agreements, machinery and equipment and anything
else needed for the performance of the Services;



14.1.3to have full knowledge of the information provided by the SPV, of the
contractual documentation being part of or referred to in this Agreement
(including the Technical Specifications), and that such information and
documents are sufficient and appropriate to identify the nature and
characteristics of the Services to be performed;



14.1.4every aspect of the performance of the Services shall comply with the
Agreement, Applicable Laws, Technical Specifications, and in any case shall be
entirely fit for the use for which they are performed, as specified in the
Agreement or as may be reasonably inferred by a competent contractor having
experience in the provision of services of the nature, scope, similar value and
complexity as the Services;



14.1.5it is informed of the technical and functional features of the Plant and
is able to perform the Services in accordance with the common industrial
standards currently on the market;

 



 24

 

 

14.1.6the spare parts shall be compliant with the Plant, Technical
Specifications, design and operational and maintenance requirements;



14.1.7it is fully aware of all the conditions and requirements necessary under
the Applicable Laws, including without limitation the Ministerial Decree, that
the Plant must meet to receive the Feed in Tariff and it is able to perform the
Services necessary to ensure that the Plant satisfies and maintains these
conditions and requirements for the entire duration of this Agreement;



14.1.8it is fully aware to be the sole responsible vis-à-vis the SPV about the
supply of the Services in compliance with the common industry’s practice and
market’s standard, therefore, assuming any responsibility vis-à-vis the SPV for
the supply of the Services;



14.1.9the Overall Remuneration is a fair and proper consideration for all the
activities that are necessary for it to properly perform all the Services under
this Agreement and, therefore, the performance of such activities, will not give
rise to requests for additional payments or increase of the Overall
Remuneration;



14.2.Without prejudice to any other warranty or undertaking provided under any
other provisions of this Agreement, each Party represents and warrants to the
other, among others, the following:



14.2.1.it is a company duly incorporated and validly existing under the laws of
its constitution;



14.2.2.this Agreement will constitute legally binding, valid and enforceable
obligations enforceable against it in accordance with its terms;



14.2.3.it has the corporate power to enter into and perform this Agreement and
the transactions contemplated by it;



14.2.4.there has not been and, to the best of its knowledge, there is no
material adverse change in its business or financial condition, that could
affect its ability to perform its obligations under this Agreement;



14.2.5.no material litigation, arbitration or proceedings before any court,
arbitral body or agency have been started or are pending or threatened against
it, nor any other issue has been raised that, should be successful, could impair
the performance of this Agreement and the transactions contemplated by it;



14.2.6.it is not insolvent nor in a situation under articles 2446 or 2447 of the
ICC, as applicable;

 



 25

 

 

14.2.7.none of the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, or compliance with the terms and
provisions hereof and thereof shall conflict with or result in a breach of, or
require any consent under, its by-laws or any Applicable Laws or regulation, or
any order, writ, injunction or decree of any court, or any agreement or
instrument to which it is a party or by which it is bound or to which it is
subject, or constitute a default under any such agreement or instrument;



14.2.8.it has all the required financial resources to fully comply with the
obligations assumed under this Agreement.



14.3.PV also on behalf of ESP will be responsible and will act in accordance
with the Applicable Laws and the Technical Specifications in relation to the
performance of the Services, and will keep the SPV harmless against any and all
the claims and/or requests which may be raised by its employees and/or
consultants and/or any third parties related to or arising out in connection
with the performance of this Agreement and the performance of the Services,
including those regarding payment of consideration or social contributions
payable to subcontractors or their employees.



14.4.PV also on behalf of ESP shall comply with all permits, authorisations and
approvals issued by any Authority under Applicable Laws in relation to the
operation of the Plant.



14.5.PV also on behalf of ESP shall manage and handle, at its own costs and
expenses and for the benefit of the SPV, all the product and performance
warranties in respect of all components of the Plant, if any during the period
of validity of this Agreement.



14.6.PV will cooperate with the SPV by providing its assistance in the
management of any request from any Authority (including GSE and Enel) relating
to the Services or in the preparation of any communication or notice to be sent
by the SPV to any Authority in accordance with the Applicable Laws, so that the
SPV can regularly comply with the conditions set forth in the permits, and with
any obligations set forth in the Applicable Laws, as well as possible requests
made by the Authority.



14.7.PV shall be responsible jointly and severally liable with the EPS for
obtaining and maintaining any permit necessary for the performance the Services
in compliance with the Applicable Laws.

 

15.Financing



15.1.PV acknowledges and irrevocably accepts that any credits of the SPV
deriving from this Agreement and the insurances issued under the terms of this
Agreement may be assigned or pledged in favour of any credit institution or
lender that have granted a credit facility to the SPV or to the shareholder of
the SPV (the “Credit Facility”) as guarantee of the credits and/or in any event
of the exact fulfilment of all the obligations deriving from and/or in any way
connected with the finance documents governing the Credit Facility.

 



 26

 

 

15.2.In the event that a Credit Facility has been granted, PV:



15.2.1undertakes to use its best efforts to comply with any reasonable request
to modify this Agreement which may be submitted by the lender; and



15.2.2acknowledges and accepts that the lender and its advisors may have the
right to access the Site, or any other place where the materials, and/or
equipment are located, stored or are being worked on, in order to inspect the
performance of the Services contemplated under this Agreement.

 

16.Assignment



16.1.The rights and obligations of PV pursuant to this Agreement shall not be
assigned to a third party without the SPV’s prior written consent.



16.2.It remains understood that the amounts or credits due to PV by the SPV
under this Agreement may be assigned, transferred or pledged at PV’s discretion,
with prior written notice to the SPV.

 

17.Intellectual Property Rights



17.1.The PV warrants and indemnifies the SPV against any and all claims by
owners or licensors of patents, trademarks, licenses, drawings, models or other
intellectual property relating to any technical and/or executive aspect on the
performance of the Services.



17.2.In any event, the PV shall bear all the burdens and responsibilities
associated to the obtainment of the rights to these patents, trademarks,
licenses, designs, models and other copyrighted material, to the applicable
extent.



17.3.The SPV will not be involved in the relationship between the PV and the
owners of (or who holds a license on) such rights and any disputes between them.

 

18.Miscellaneous



18.1.This Agreement constitutes the entire contract between the Parties in
relation to the subject matter raised therein, and therefore entirely replaces
and resolves all prior or separate stipulation, written or oral, in that regard.



18.2.Any invalidity, nullity or unenforceability of any provision referred to
the Agreement will not affect the validity and enforceability of the remaining
provisions contained therein, except as provided in Article 1419 of the ICC. In
any case, the Parties shall do everything possible to negotiate in good faith
alternative provisions that have the same effect.

 



 27

 

 

18.3.All remedies specified in this Agreement or otherwise available shall be
cumulative and in addition to any other remedy provided hereunder or now or
hereafter available at law or in equity. No waiver with respect to any breach or
default hereunder shall be deemed to be a waiver with respect to any subsequent
breach or default, whether of similar or different nature; nor shall the failure
of a Party to insist upon the performance by the other of any term hereof be
deemed a waiver of the rights of the first-mentioned Party with respect thereto.



18.4.Each Party shall equally bear any costs connected with the signing of this
Agreement, including stamps, copies, registration fees (which will apply only in
case of use).



18.5.Notices



All notices and other communications required or desired to be communicated by
one Party to the other shall be in writing and shall be deemed given when sent
by email, facsimile, or manual delivery or 10 (ten) days after mailing by
registered airmail to the respective addresses set forth below or to such other
addresses as may be designated by a written notice to the other Party, provided,
however, that any notice of change of address shall be effective only upon
receipt:

 

To PV:



Pronto-Verde AG



[ ]

 

To SPV:



Futuris Papia S.p.A.



[ ]

 

With copy to Bluesphere Italy S.r.l.



[ ]

 

19.Conflict Resolution and Jurisdiction



19.1.This Agreement is governed by Italian Law with the exclusion of any
conflict of laws.



19.2.The Parties shall endeavour to amicably settle any possible dispute arising
from, or in relation to, the interpretation, validity, execution and termination
of this Agreement by direct negotiations held in good faith for a term not
exceeding 30 (thirty) calendar days from the first notice regarding the dispute
sent in writing. Should the Parties be unsuccessful in resolving their dispute
within such 30 (thirty) days’ period, the dispute shall be brought before the
exclusive jurisdiction of the Court of Milan.

 



 28

 

 

List of Annexes

 

ANNEX H – Services Agreement 

ANNEX I – Oil Supply Agreement 

ANNEX 2.9. - Principles for EBITDA Calculation 

ANNEX 2.19. - Guaranteed Plant EBITDA 

ANNEX 2.26. - Periodic Maintenance Programme 

ANNEX 2.26.1. - Services 

ANNEX 2.30. - Vegetal Oil characteristics 

ANNEX 8.2. – Escrow Agreement 

ANNEX 11.6. - All Risks Property / Business Interruption insurance policy
conditions 

ANNEX 11.6.1. - Third party liability insurance policy conditions

 

 29

 

 

***

 

If you agree on the above terms and conditions, please return us copy of this
Agreement undersigned as a sign of acceptance by your authorised representative.

 

Yours faithfully,

 

FUTURIS PAPIA S.p.A.

 



/s/ FUTURIS PAPIA S.p.A.  

 


 

*     *     *

 

For full and unconditional acceptance thereof.

 

Yours faithfully,

 

PRONTO VERDE AG

 



/s/ PRONTO VERDE AG  

 

 30